BIRKEN, ARTHUR M., Associate Judge.
This court considered an appeal from appellant wife alleging a number of issues, only two of which this court will specifically address.
This court is of the opinion that the permanent alimony award of $300 per month was insufficient under the facts of this case. There was a nineteen-year marriage and one minor child. According to the current terms of the final judgment, the appellee has $1,840 per month available after alimony and support payments and the appellant has $1,777 per month available which includes support and income from the rental unit attached to the marital home. Yet, in one year the appellee’s support obligations will cease and the marital home will be sold reducing the appellant’s monthly income to $775 and increasing the appellee’s income to $2,367, resulting in an acute disparity between their incomes. This situation requires an upward adjustment in the permanent alimony award. Nonetheless, the court is cognizant that ap-pellee works seventy-two hours per week. The appellee should not be compelled to continue his current work schedule; instead, his second job should weigh in the appellee’s favor in the determining a more equitable alimony award.
Additionally, child support obligations should continue for the minor child through her completion of high school. All other matters raised are deemed without merit.
The order of the trial court is affirmed in part and reversed in part consistent with this opinion. The trial court is directed to conduct such further hearings as may be necessary in order to reassess and enter an appropriate order for permanent alimony, and to modify its judgment relative to the termination date of child support obligations.
ANSTEAD, J., concurs specially with opinion.
GLICKSTEIN, J., concurs in part and dissents in part with opinion.